Exhibit 10.6

 

Incentive Stock Option Agreement

Granted Under 2005 Stock Incentive Plan

 

1. Grant of Option

 

The following terms and conditions apply to the grant by Boston Communications
Group, Inc., a Massachusetts corporation (the “Company”) on the date set forth
on the cover sheet (the “Grant Date”) to an employee of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2005 Stock Incentive Plan (the “Plan”),
that number of shares of common stock, $.01 par value per share, of the Company
(“Common Stock”) (the “Shares”) set forth on the cover sheet at the price per
Share indicated thereon. Unless earlier terminated, this option shall expire on
the tenth anniversary of the Grant Date (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule:

 

This option will become exercisable (“vest”) in installments as outlined on the
cover sheet. This option shall expire upon, and will not be exercisable after,
the Final Exercise Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option:

 

(1) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner herein
provided. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

 

Payment for Shares shall be made (i) in cash or by check, payable to the order
of the Company; (ii) delivery of an irrevocable and unconditional undertaking by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding; (iii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding,
(iv) delivery of shares of Common Stock owned by the Participant valued at their
fair market value as determined by (or in a manner approved by) the Board (“Fair
Market Value”), provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock if acquired directly from the Company,
was owned by the Participant at least six months prior to such delivery and
(iii) such Common Stock is not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements; (v) any other means which the
Board of Directors determines are consistent with the purpose of the Plan and
with applicable laws and regulations; or (vi) any combination of the above
permitted forms of payment.

 

(2) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).



--------------------------------------------------------------------------------

(3) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

 

(4) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible this option shall be exercisable,
within the period of one year following the date of death or disability of the
Participant by the Participant, provided that this option shall be exercisable
only to the extent that this option was exercisable by the Participant on the
date of his or her death or disability, and further provided that this option
shall not be exercisable after the Final Exercise Date.

 

4. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Disqualifying Disposition.

 

If the Participant disposes of Shares acquired upon exercise of this option
within two years from the Grant Date or one year after such Shares were acquired
pursuant to exercise of this option, the Participant shall notify the Company in
writing of such disposition.

 

7. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.